 

Exhibit 10.1

 





 [tm1925253d1_ex10-1img01.jpg]

 

December 13, 2019

 

Mr. Andrew J. Rebholz

18054 Spyglass Hill Drive

Strongsville, Ohio 44136

 

Dear Andy:

 

You, TravelCenters of America Inc. (“TA”) and The RMR Group LLC (“RMR”) are
entering into this letter agreement (this “Agreement”) to confirm the terms and
conditions of your retirement from TA and RMR on June 30, 2020 (the “Retirement
Date”).

 

I.             TRANSITION PERIOD AND RETIREMENT

 

A.            Resignation from TA. You will continue to serve as the Chief
Executive Officer and a Managing Director of TA until December 15, 2019 (the
“Effective Date”) as of which date you will resign as Chief Executive Officer of
TA, as a Managing Director of TA, any other officer or director positions you
hold within TA, and any positions you hold with third parties on behalf of TA.
You will continue to serve as an employee of TA until the Retirement Date in
order to transition your duties and responsibilities to your successor(s).

 

B.            Resignation from RMR. You will continue to serve as an Executive
Vice President of RMR until the Effective Date as of which date you will resign
as an Executive Vice President of RMR and any other officer positions you hold
within RMR. You will continue to serve as an employee of RMR until the
Retirement Date in order to transition your duties and responsibilities to your
successor(s).

 

C.            Transition Period. Until the Retirement Date, you will work
towards the orderly transition of your responsibilities, use all reasonable
efforts to assist in training your successor(s), provide advice and counsel to
TA and RMR, and assist TA’s internal and external partners with the transition,
each as requested. You acknowledge that you may be asked to travel to, and visit
with, key partners and customers. It is understood that you are not required to
work out of the corporate office after the Effective Date. You agree to fulfill
your duties as a responsible party or identified officer for all TA licenses
until a replacement is installed and to cooperate with TA’s efforts to remove
you from such licenses.

 

D.            Payments and Benefits during the Transition Period. Until the
Retirement Date, you will continue to receive your same cash salary compensation
as you currently receive, payable 80% by TA and 20% by RMR, and you will
continue to be reimbursed by TA for all reasonable out-of-pocket business
expenses. Subject to any contribution required by you consistent with past
practices, TA will also maintain and provide your current insurance benefits
until the Retirement Date, except that after the Effective Date you will not
accrue any vacation time. In December 2019, you will receive a cash bonus from
TA in the amount of $1,000,000 and from RMR in the amount of $250,000, each
payable consistent with past practices. You understand and agree that you will
not receive any additional stock grants in TA, The RMR Group Inc. (“RMR Inc.”)
or in any RMR managed company.

 



 

 

 

Andrew J. Rebholz

December 13, 2019

Page 2

 

E.            Outplacement Services. TA will pay for outplacement services to be
provided to you by CareerCurve.

 

F.             Payments and Benefits on the Retirement Date. On the Retirement
Date, TA will pay your unpaid wages for the period through the Retirement Date
and for your remaining and unused vacation time as of the Effective Date,
subject to all usual and applicable taxes and deductions. Your health insurance
on TA’s group plan will terminate on the Retirement Date. To continue any health
insurance beyond the Retirement Date, you must complete a continuation of
coverage (COBRA) election form and make timely payments for coverage.
Information regarding COBRA will be mailed to you. Any group life and disability
insurance on our group plan will also terminate on the Retirement Date, as will
your participation in TA’s and RMR’s 401(k) plans.

 

G.            Release Benefits. Provided you sign and do not revoke the Waiver
and Release of Claims attached as Exhibit A and you satisfactorily perform your
transition responsibilities, you will receive the following additional
retirement payments and benefits:

 

(1)             Cash Payment. TA will pay you $1,000,000 and RMR will pay you
$250,000 upon the expiration of the revocation period set forth in the Waiver
and Release of Claims.

 

(2)             TA Share Grants.

 

a.               All of your existing TA share grants will continue to vest
under the existing vesting schedule (as set forth in your Restricted Share
Agreements) through the Retirement Date. Upon the Retirement Date, all of your
existing TA share grants will vest (which vesting includes the lifting of any
restrictions) immediately in full and you will be permitted to settle any
resulting tax liability with vesting shares, commonly referred to as “net share
settlement.” TA will cooperate with you in removing any restrictive legends from
your vested TA shares.

 

b.               You agree with TA that, as long as you own shares in TA, your
shares shall be voted at any meeting of the shareholders of TA or in connection
with any consent solicitation or other action by shareholders in favor of all
nominees for director and all proposals recommended by the Board of Directors in
the proxy statement for such meeting or materials for such written consent or
other action. If your shares are not voted in accordance with this covenant and
such failure continues after notice, you agree to pay liquidated damages to TA
in an amount equal to the market value of the shares not so voted. For the
avoidance of doubt, this provision is for the benefit of TA and is not an
agreement with RMR.

 



 

 

 

Andrew J. Rebholz

December 13, 2019

Page 3

 

c.               You hereby grant to TA (or its nominee) a first right of
refusal in connection with your sale of all or a portion of your TA shares at
the average closing price for the ten (10) trading days preceding the date of
your written notice (“ROFR Notice”) to TA and RMR of your intent to sell. TA (or
its nominee) may elect to purchase the shares described in the ROFR Notice by
notifying you in writing within ten (10) days after receipt of the ROFR Notice.
In the event TA declines to exercise its purchase right, RMR (or its nominee)
may elect to purchase such shares at the price offered to TA within five (5)
days after notice from you that TA has declined to purchase the offered shares.
Purchase of the shares described in the ROFR Notice shall close no later than
five (5) days after the purchaser gives notice of its election to purchase such
shares. If TA and RMR each decline to exercise their purchase rights after
proper notice, or if either TA or RMR elects to purchase shares but fails to
timely complete the purchase, the first refusal rights of TA and RMR shall
permanently lapse with regard to those shares described in the ROFR Notice. All
costs of all transactions arising out of the exercise of the rights of first
refusal under this paragraph will be paid for by the purchaser.

 

d.               You understand and agree that, although the TA Code of Business
Conduct and Ethics will no longer apply to you after the Retirement Date, you
are subject to all laws and regulations with respect to all of your shares in
TA, including, but not limited to, those applicable to the purchase or sale of
securities while in possession of material, non-public information concerning
TA.

 

(3)              RMR and RMR Managed Company Share Grants.

 

a.               RMR will recommend to the Boards of Directors of RMR Inc. and
to the Boards of Trustees and Boards of Directors of Industrial Logistics
Properties Trust, Office Properties Income Trust, Service Properties Trust,
Senior Housing Properties Trust, Tremont Mortgage Trust and Five Star Senior
Living Inc. (together, the “RMR Managed Companies”) that all of your existing
stock grants vest (which vesting includes the lifting of any restrictions)
immediately in full upon the Retirement Date and that you be permitted to settle
any resulting tax liability with vesting shares, commonly referred to as “net
share settlement,” on a company-by-company basis. RMR will cooperate with you in
removing any restrictive legends from your vested shares in the RMR Managed
Companies.

 

b.               You agree for the benefit of RMR Inc. or the applicable RMR
Managed Company, as the case may be, that, as long as you own shares in RMR Inc.
and/or the RMR Managed Companies, your shares shall be voted at any meeting of
the shareholders of RMR Inc. and/or the RMR Managed Companies or in connection
with any consent solicitation or other action by shareholders in favor of all
nominees for director and all proposals recommended by the Board of Directors or
Trustees in the proxy statement for such meeting or materials for such written
consent or other action. If your shares are not voted in accordance with this
covenant and such failure continues after notice, you agree to pay liquidated
damages to RMR Inc. and/or the applicable RMR Managed Company in an amount equal
to the market value of the shares not so voted. For the avoidance of doubt, this
provision is for the benefit of RMR Inc. and each RMR Managed Company only with
respect to your shares in such company and is not an agreement with RMR.

 



 

 

 

Andrew J. Rebholz

December 13, 2019

Page 4

 

c.               You understand and agree that, although the RMR Code of
Business Conduct and Ethics will no longer apply to you after the Retirement
Date, you are subject to all laws and regulations with respect to all of your
shares in RMR Inc. and the RMR Managed Companies, including, but not limited to,
those applicable to the purchase or sale of securities while in possession of
material, non-public information concerning RMR Inc. and the RMR Managed
Companies.

 

(4)              Technology and Mobile Phone Number. You may keep all technology
equipment issued to you by TA, including your mobile telephone, laptop and
desktop computer. At your request, TA agrees to consent to and cooperate with
you in the transfer to you of your mobile phone number, and to pay for any costs
associated with such transfer (except that you will be responsible for the cost
of replacement service). You agree to be responsible for all cell phone payments
for service after the Retirement Date.

 

II.            TAX PROVISIONS

 

You agree that you shall be responsible and will pay your own tax obligations
and/or liabilities created under state or federal tax laws by this Agreement.
You further agree that you shall indemnify TA, RMR and any of the RMR Managed
Companies for any tax obligations and/or liabilities that may be imposed on them
for your failure to comply with this provision.

 

III.           INTERNAL AND EXTERNAL ANNOUNCEMENTS

 

All internal and external announcements regarding your retirement shall be
subject to your reasonable approval.

 

IV.           CONFIDENTIALITY

 

You agree that, unless otherwise agreed, on or before the Retirement Date, you
will return to TA all property of TA including, but not limited to, all
documents, records, materials, software, building keys or entry cards, and other
physical property that have come into your possession or been produced by you in
connection with your employment, except as provided above.

 

You agree that, unless otherwise agreed, on or before the Effective Date, you
will return to RMR all property of RMR including, but not limited to, all
documents, records, materials, software, equipment, building keys or entry
cards, and other physical property that have come into your possession or been
produced by you in connection with your employment with RMR.

 

In addition, you shall not at any time reveal to any person or entity, except to
employees of TA or RMR who need to know such information for purposes of their
employment or as otherwise authorized by TA or RMR in writing, any confidential
information of TA, RMR, or any RMR Managed Company, including, but not limited
to, confidential information regarding (i) the marketing, business and financial
activities and/or strategies of TA, RMR, or any RMR Managed Company and their
respective affiliates, (ii) the costs, sources of supply, financial performance,
projects, plans, branding, acquisition or dispositions, franchising and other
business operational strategies or plans, proposals and strategic plans of TA,
RMR, or any RMR Managed Company and their respective affiliates, and
(iii) information and discussions concerning any past or present lawsuits,
arbitrations or other pending or threatened disputes in which TA, RMR, or any
RMR Managed Company or their respective affiliates is or was a party.

 



 

 

 

Andrew J. Rebholz

December 13, 2019

Page 5

 

You, TA and RMR agree to keep the terms of your retirement confidential, except
that you acknowledge that this Agreement will be filed with the Securities and
Exchange Commission.

 

Nothing in this Agreement prohibits you from reporting possible violations of
federal law or regulation to any government agency or entity, including, but not
limited, to the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of applicable law. You do not need prior authorization
of TA or RMR to make any such reports or disclosures and you are not required to
notify TA or RMR that you have made such reports or disclosures.

 

V.            NON-DISPARAGEMENT

 

You agree not to make harmful or disparaging remarks, written or oral,
concerning TA or RMR, or any of the RMR Managed Companies, or any of its or
their respective directors, officers, trustees, employees, agents or service
providers. TA and RMR agree to instruct their executive officers not to make any
harmful or disparaging remarks, written or oral, concerning you. Nothing in this
provision shall prevent you, TA or RMR from testifying truthfully in connection
with any litigation, arbitration or administrative proceeding when compelled by
subpoena, regulation or court order.

 

VI.          NON-COMPETITION

 

You agree that for five (5) years following the Retirement Date, you will not
directly or indirectly, whether as an owner, director, employee, advisor,
consultant or otherwise, without the prior written consent of TA, compete with
TA or any of its divisions, subsidiaries or affiliates, including but not
limited to, by providing services to any of Pilot-Flying J, Love’s (or their
successors or affiliates) or any other business that owns more than three (3)
truck stops in North America. You agree that for five (5) years following the
Retirement Date, you will not directly or indirectly, whether as an owner,
director, employee, advisor, consultant or otherwise, without the prior written
consent of RMR, compete with RMR or any company managed by RMR or any of its or
their divisions, subsidiaries or affiliates. Notwithstanding the foregoing, any
service you provide to TA, RMR or any company managed by RMR will not be deemed
competitive activity under this Section. Ownership of less than one percent (1%)
of a publicly traded company that competes with TA, RMR or a company managed by
RMR also shall not be deemed competitive activity under this Section.

 



 

 

 



Andrew J. Rebholz

December 13, 2019

Page 6

 

VII.         NON-SOLICITATION

 

You agree that for five (5) years following the Retirement Date, you will not
directly or indirectly, without the prior written consent of TA or RMR, solicit,
attempt to solicit, assist others to solicit, hire, or assist others to hire for
employment any person who is, or within the preceding six (6) months was, an
employee of TA or RMR, or any RMR Managed Company.

 

VIII.        BREACH OF SECTIONS IV, V, VI OR VII

 

The parties agree that any breach of Sections IV, V, VI or VII of this Agreement
will cause irreparable damage to the non-breaching party and that, in the event
of such a breach or threatened breach, the non-breaching party shall have, in
addition to any and all remedies at law, the right to an injunction, specific
performance or other equitable relief to prevent the violation of any
obligations hereunder. The parties agree that, in the event that any provision
of Section IV, V, VI or VII shall be determined by any court of competent
jurisdiction or arbitration panel to be unenforceable, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.

 

IX.           COOPERATION

 

After the Retirement Date and until December 31, 2020, upon the request of TA,
you agree to make yourself reasonably available to provide any additional
transitional services at a rate of $250 per hour, plus reimbursement of any
approved out-of-pocket expenses. Any such services shall be deemed a consultancy
and you shall perform such services as an independent contractor, assuming all
applicable tax obligations. You acknowledge that as an independent contractor
you will not be eligible for any benefits afforded employees of TA.

 

Without limitation as to time, you further agree to cooperate with TA and RMR,
at reasonable times and places, with respect to all matters arising during or
related to your continuing or past employment, including, without limitation,
all formal or informal matters in connection with any government investigation,
internal investigation, litigation, regulatory or other proceeding which may
have arisen or which may arise. TA or RMR will reimburse you for all reasonable
out-of-pocket expenses (not including lost time or opportunity). TA or RMR will
provide appropriate legal representation for you in a manner reasonably
determined by TA or RMR.

 

X.            INDEMNIFICATION

 

TA hereby acknowledges and reaffirms the provisions of the Amended and Restated
Indemnification Agreement dated May 23, 2018, and specifically acknowledges the
application of the Amended and Restated Indemnification Agreement to any claim
or liability associated with regulatory licenses (such as gaming, liquor, and
lottery licenses) that you executed or registered on behalf of TA. RMR hereby
acknowledges and reaffirms the provisions of the Indemnification Agreement dated
January 1, 2018.

 



 

 

 

Andrew J. Rebholz

December 13, 2019

Page 7

 

XI.           NON-WAIVER

 

Any waiver by a party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach of such provision
or any other provision hereof.

 

XII.          NON-ADMISSION

 

The parties agree and acknowledge that the considerations exchanged herein do
not constitute and shall be not construed as constituting an admission of any
sort on the part of either party.

 

XIII.         NON-USE IN SUBSEQUENT PROCEEDINGS

 

The parties agree that this Agreement may not be used as evidence in any
subsequent proceeding of any kind except one in which one of the parties alleges
a breach of the terms of this Agreement or the Waiver and Release of Claims or
one in which one of the parties elects to use this Agreement as a defense to any
claim.

 

XIV.        ENTIRE AGREEMENT

 

This Agreement, together with the Waiver and Release of Claims, constitutes the
entire agreement between the parties concerning the terms and conditions of your
separation of employment from TA and RMR and supersedes all prior and
contemporaneous agreements, understandings, negotiations, and discussions,
whether oral or written, between the parties, except for the Amended and
Restated Indemnification Agreement between you and TA dated May 23, 2018, the
Indemnification Agreement between you and RMR dated January 1, 2018 and the
Mutual Agreement to Resolve Disputes and Arbitrate Claims effective April 16,
2012, all of which remain in full force and effect. You agree that TA and RMR
have not made any warranties, representations, or promises to you regarding the
meaning or implication of any provision of this Agreement other than as stated
herein.

 

XV.         No Oral Modification

 

Any amendments to this Agreement shall be in writing and signed by you and an
authorized representative of TA and RMR.

 

XVI.       Severability

 

In the event that any provision hereof becomes or is declared by a court of
competent jurisdiction or an arbitrator or arbitration panel to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision.

 



 

 

 

Andrew J. Rebholz

December 13, 2019

Page 8

 

XVII.      SECTION 409A

 

Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement is to be
treated as a right to a series of separate payments. Notwithstanding anything to
the contrary in this Agreement, if at the time of your separation from service,
you are a “specified employee,” as defined below, any and all amounts payable
under this Agreement on account of such separation from service that would (but
for this provision) be payable within six (6) months following the date of
termination, will instead be paid on the next business day following the
expiration of such six (6) month period or, if earlier, upon your death and any
remaining installments following such date shall be made in accordance with the
original payment schedule; except (A) to the extent of amounts that do not
constitute a deferral of compensation within the meaning of Treasury regulation
Section 1.409A-1(b) (including without limitation by reason of the safe harbor
set forth in Section 1.409A-1(b)(9)(iii), as determined by TA in its reasonable
good faith discretion); or (B) other amounts or benefits that are not subject to
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, (“Section 409A”). For purposes of this Agreement, all references to
"termination of employment” and correlative phrases shall be construed to
require a "separation from service” (as defined in Section 1.409A-1(h) of the
Treasury regulations after giving effect to the presumptions contained therein),
and the term "specified employee” means an individual determined by TA to be a
specified employee under Treasury regulation Section 1.409A-1(i).

 

XVIII.     Governing Law, JURISDICTION AND SUCCESSOR AND ASSIGNS

 

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts (where both TA and RMR have offices that you
use) without reference to any conflict of law principles, and shall be binding
upon and inure to the benefit of you and your heirs, successors, and
beneficiaries, and RMR and TA and its and their agents, affiliates,
representatives, successors, and assigns.

 

The parties irrevocably agree that any dispute regarding this Agreement shall be
settled by binding arbitration in accordance with the Mutual Agreement to
Resolve Disputes and Arbitrate Claims, effective April 16, 2012.

 

In the event of your death before payment of the release payments set forth in
Section I.G(1) have been made in full, the balance remaining upon your death
shall be payable to Karen L. Rebholz, Trustee under the Andrew J. Rebholz
Declaration of Trust dated January 16, 2002, as modified, or any then-acting
successor; and, if your death occurs before the Retirement Date, such release
payments shall be payable even if you have not executed the Waiver and Release
of Claims, provided that the Trustee executes a waiver and release of claims in
a form substantially similar to Exhibit A.

 

XIX.       Voluntary Act

 

By signing this Agreement, you acknowledge and agree that you are doing so
knowingly and voluntarily in order to receive the payments and benefits provided
for herein. By signing this Agreement, you represent that you fully understand
your right to review all aspects of this Agreement, that you have carefully read
and fully understand all the provisions of this Agreement, that you had an
opportunity to ask questions and consult with an attorney of your choice before
signing this Agreement; and that you are freely, knowingly, and voluntarily
entering into this Agreement.

 



 

 

 

Andrew J. Rebholz

December 13, 2019

Page 9

 

If you determine to accept this Agreement, understand it, and consent to it,
please sign in the space provided below and return a copy so signed to us.

 

  Very truly yours,       /s/ Jennifer B. Clark   Jennifer B. Clark   Secretary

 

AGREED:       THE RMR GROUP LLC  

 

By: /s/ Adam D. Portnoy     Adam D. Portnoy,     President and CEO  

 

AGREED TO AND ACCEPTED:

 

/s/ Andrew J. Rebholz   Andrew J. Rebholz       Dated: December 13, 2019  

 



 

 

 

Exhibit A

 

Waiver and Release of Claims

 

You, your heirs, executors, legal representatives, successors and assigns,
individually and in their beneficial capacity, hereby unconditionally and
irrevocably release and forever discharge TravelCenters of America Inc. (“TA”),
The RMR Group Inc. and The RMR Group LLC (together, “RMR”) and any companies
managed by RMR from time to time, and its and their past, present and future
officers, directors, trustees, employees, representatives, shareholders,
attorneys, agents, consultants, contractors, successors, and affiliates –
hereinafter referred to as the “Releasees” – or any of them of and from any and
all suits, claims, demands, interest, costs (including attorneys’ fees and costs
actually incurred), expenses, actions and causes of action, rights, liabilities,
obligations, promises, agreements, controversies, losses and debts of any nature
whatsoever which you, your heirs, executors, legal representatives, successors
and assigns, individually and/or in their beneficial capacity, now have, own or
hold, or at any time heretofore ever had, owned or held, or could have owned or
held, whether known or unknown, suspected or unsuspected, from the beginning of
the world to the date of execution of this Waiver and Release of Claims
including, without limitation, any claims arising in law or equity in a court,
administrative, arbitration, or other tribunal of any state or country arising
out of or in connection with your employment by TA and/or RMR; any claims
against the Releasees based on statute, regulation, ordinance, contract, or
tort; any claims against the Releasees relating to wages, compensation,
benefits, retaliation, negligence, or wrongful discharge; any claims arising
under Title VII of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act, as amended, the Older Workers’ Benefit
Protection Act, as amended, the Equal Pay Act, as amended, the Fair Labor
Standards Act, as amended, the Employment Retirement Income Security Act, as
amended, the Americans with Disabilities Act of 1990 (“ADA”), as amended, The
ADA Amendments Act, the Lilly Ledbetter Fair Pay Act, the Worker Adjustment and
Retraining Notification Act, the Genetic Information Non-Discrimination Act, the
Civil Rights Act of 1991, as amended, the Family Medical Leave Act of 1993, as
amended, and the Rehabilitation Act, as amended; The Massachusetts Fair
Employment Practices Act (Massachusetts General Laws Chapter 151B), The
Massachusetts Equal Rights Act, The Massachusetts Equal Pay Act, the
Massachusetts Privacy Statute, The Massachusetts Civil Rights Act, the
Massachusetts Payment of Wages Act (Massachusetts General Laws Chapter 149
sections 148 and 150), the Massachusetts Overtime regulations (Massachusetts
General Laws Chapter 151 sections 1A and 1B), the Massachusetts Meal Break
regulations (Massachusetts General Laws Chapter 149 sections 100 and 101) and
any other claims under any federal or state law for unpaid or delayed payment of
wages, overtime, bonuses, commissions, incentive payments or severance, missed
or interrupted meal periods, interest, attorneys’ fees, costs, expenses,
liquidated damages, treble damages or damages of any kind to the maximum extent
permitted by law and any claims against the Releasees arising under any and all
applicable state, federal, or local ordinances, statutory, common law, or other
claims of any nature whatsoever except for unemployment compensation benefits
or, in Massachusetts, workers’ compensation benefits.

 



 

 

 

Nothing in this Waiver and Release of Claims shall affect the EEOC’s rights and
responsibilities to enforce the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended, the National Labor
Relations Act or any other applicable law, nor shall anything in this Waiver and
Release of Claims be construed as a basis for interfering with your protected
right to file a timely charge with, or participate in an investigation or
proceeding conducted by, the EEOC, the National Labor Relations Board (the
“NLRB”), or any other state, federal or local government entity; provided,
however, if the EEOC, the NLRB, or any other state, federal or local government
entity commences an investigation on your behalf, you specifically waive and
release your right, if any, to recover any monetary or other benefits of any
sort whatsoever arising from any such investigation or otherwise, nor will you
seek or accept reinstatement to your former position with TA or RMR.

 

Nothing in this Waiver and Release of Claims prohibits you from reporting
possible violations of federal law or regulation to any government agency or
entity, including, but not limited to, the Securities and Exchange Commission,
the Congress, and any agency Inspector General, or making other disclosures that
are protected under the whistleblower provisions of applicable law. You do not
need prior authorization of TA or RMR to make any such reports or disclosures
and you are not required to notify TA or RMR that you have made such reports or
disclosures.

 

You acknowledge that you have carefully read and fully understand this Waiver
and Release of Claims. You acknowledge that you have not relied on any
statement, written or oral, which is not set forth in this Waiver and Release of
Claims. You further acknowledge that you are hereby advised in writing to
consult with an attorney prior to executing this Waiver and Release of Claims;
that you are not waiving or releasing any rights or claims that may arise after
the date of execution of this Waiver and Release of Claims; that you are
releasing claims under the Age Discrimination in Employment Act (ADEA); that you
execute this Waiver and Release of Claims in exchange for monies in addition to
those to which you are already entitled; that TA and RMR gave you a period of at
least twenty-one (21) days within which to consider this Waiver and Release of
Claims and a period of seven (7) days following your execution of this Waiver
and Release of Claims to revoke your ADEA waiver as provided below; that if you
voluntarily execute this Waiver and Release of Claims prior to the expiration of
the 21st day, you will voluntarily waive the remainder of the 21 day
consideration period; that any changes to this Waiver and Release of Claims by
you once it has been presented to you will not restart the 21 day consideration
period; and you enter into this Waiver and Release of Claims knowingly,
willingly and voluntarily in exchange for the release payments and benefits. To
receive the release payments and benefits provided in the letter, dated December
13, 2019 (the “Letter Agreement”), this Waiver and Release of Claims must be
signed and returned to Jennifer B. Clark, at, if by physical delivery, RMR, Two
Newton Place, Suite 300, 255 Washington Street, Newton, MA 02458, or at, if by
email delivery, jclark@rmrgroup.com, on, and not before, June 30, 2020. Nothing
in this Waiver and Release of Claims constitutes a waiver of any rights you have
under the Letter Agreement (including the indemnification rights referenced in
Section IX thereof).

 



 

 

 

You may revoke your release of your ADEA claims up to seven (7) days following
your signing this Waiver and Release of Claims. Notice of revocation must be
received in writing by Jennifer B. Clark, at RMR, Two Newton Place, Suite 300,
255 Washington Street, Newton, MA 02458, no later than the seventh day
(excluding the date of execution) following the execution of this Waiver and
Release of Claims. The ADEA release is not effective or enforceable until
expiration of the seven day period. However, the ADEA release becomes fully
effective, valid and irrevocable if it has not been revoked within the seven day
period immediately following your execution of this Waiver and Release of
Claims. The parties agree that if you exercise your right to revoke this Waiver
and Release of Claims, then you are not entitled to any of the release payments
and benefits set forth in Section I.G. of the Letter Agreement. This Waiver and
Release of Claims shall become effective eight (8) days after full execution by
the parties if you have not revoked your signature as herein provided.

 

I hereby provide this Waiver and Release of Claims as of the date indicated
below and acknowledge that the execution of this Waiver and Release of Claims is
in further consideration of the benefits set forth in Section I.G. of the Letter
Agreement, to which I acknowledge I would not be entitled if I did not sign this
Waiver and Release of Claims. I intend that this Waiver and Release of Claims
become a binding agreement by and between me and RMR and TA if I do not revoke
my acceptance within seven (7) days.

 

  Andrew J. Rebholz       Dated: June 30, 2020  

 



 

 

